Citation Nr: 1010340	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-39 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable disability rating 
for scar, residual of a left shoulder injury.  

3.  Entitlement to service connection for a left shoulder 
injury (not including residual scar).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to 
March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2009 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

The issues of entitlement to an increased rating for a scar, 
residual of a left shoulder injury and service connection for 
a left shoulder injury (not including residual scar) is 
addressed in the REMAND portion of the decision below.  


FINDING OF FACT

On May 14, 2009, prior to the promulgation of a decision in 
this appeal, during a Travel Board Hearing, the Veteran 
withdrew the appeal on the issue of service connection for 
headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal on the 
issue of entitlement to service connection for headaches by 
the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The Veteran has 
withdrawn the appeal on the issue of service connection for 
headaches and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal on the 
issue of service connection for headaches and it is 
dismissed.


ORDER

The appeal on the issue of service connection for headaches 
is dismissed.


REMAND

Scar, residual of a left shoulder injury

The Veteran asserts that the RO should have assigned a higher 
initial disability evaluation for her service-connected scar, 
residual of left shoulder injury.  The Veteran was originally 
granted service connection for scar, residual of left 
shoulder injury in the June 2008 rating decision currently on 
appeal.  The RO evaluated the Veteran's disability under 
Diagnostic Code 7805 as a non-compensable disability, 
effective March 3, 2008.  

In June 2008 the Veteran was accorded a compensation and 
pension (C&P) scars examination.  During the examination the 
Veteran denied problems with the scar.  She also denied any 
functional limitations.  Physical examination of the scar to 
the left upper arm and shoulder area revealed no pain or 
tenderness to palpation.  It did not affect the underlying 
tissue nor was it unstable.  The examiner noted it to be 
superficial with slight elevation.  There was no evidence of 
inflammation or edema.  There was keloid formation and the 
color was normal.  The examiner noted no functional 
limitations.  The scar measured 2.5 cm x 1.5 cm representing 
less than one percent of the entire body and zero percent of 
the exposed body.  

During the May 2009 Board hearing, the Veteran testified that 
she experienced burning and pain along the scar if it came 
into contact with something.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  In light of the 
Veteran's testimony, another VA examination is warranted at 
this time.  

Left shoulder injury

The Veteran also seeks service connection for a left shoulder 
injury.  

During the May 2009 Board hearing, the Veteran testified that 
she experienced numbness from the neck down to her fingers.  
She states this resulted from the inservice injury, which 
service treatment records show was treated by sutures after a 
shot was administered. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  In light of the service treatment records 
showing an injury in service, the Veteran's testimony that 
she has symptoms of a current disability, and her testimony 
regarding symptoms related to the inservice injury, she 
should be accorded a VA examination.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
July 18, 2008.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Charleston VAMC dating from July 18, 
2008, to the present.  If no further 
treatment records exist, the claims 
file should be documented 
accordingly.

2.  Thereafter, schedule the Veteran 
for a VA examination to assess 
whether the Veteran has an orthopedic 
and/or neurologic condition that is 
related to a left shoulder injury in 
service.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner must 
note in the report that the claims 
file was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems she 
has had with her left shoulder since 
her discharge from active service.  
The examiner is specifically 
requested to opine as to whether it 
is less likely than not (less than a 
50 percent probability) or at least 
as likely as not (50 percent 
probability or greater) that a 
current left shoulder disorder was 
incurred during active military 
service.  In that regard, the 
examiner's attention is specifically 
directed to the Veteran's statements 
of left shoulder symptomatology.  In 
offering an assessment, the examiner 
must specifically acknowledge and 
discuss the Veteran's report in 
discussing whether she has a left 
shoulder disability (orthopedic 
and/or neurologic) that is related to 
or had its onset in-service.  A 
complete rationale must be set forth 
in the report provided.

3.  The Veteran should also be 
provided with a VA scars examination 
to assess the service-connected scar, 
which is a residual of a left 
shoulder injury.  The examiner's 
attention is directed to the 
Veteran's testimony that she 
experiences burning and pain along 
the scar if it comes into contact 
with something.

4.  After ensuring the requested 
development has been completed in 
accordance with the remand 
instructions, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issues 
on appeal.  If any benefits sought 
remain denied, the Veteran and her 
representative should be furnished 
with a supplemental statement of the 
case and be afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


